Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims:
Claims 1-15 are pending of which Claims 7-15 have been added.
Claims 1-15 are allowed.
Drawings filed 11/20/2020 are accepted.

REASONS OF ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is considered to have allowable subject matter because the claims distinguishes the Applicant's support structure primarily as against the teachings of prior art, especially the prior art of JP 2018039061 to Fanuc LTD via the recitations of  “a second connection member disposed between a second end of each of the at least two shafts and the shaft support member and is configured to connect the second end of each of the at least two shafts to the shaft support member in a manner that the relative position between the shaft and the shaft support member is changeable”, as recited in exemplary claim 1.
Independent claim 6 is considered to have allowable subject matter because the claim distinguishes the Applicant's support structure primarily as against the teachings of prior art, especially the prior art of JP 2018039061 to Fanuc LTD via the recitations of “wherein the other end of each of the at least two shafts includes a recess portion which an end of the second connection member enters, and the end of the second connection member is not in contact with a wall of the recess portion”
”
Fanuc LTD was considered as one of the most prior art close to the claimed subject matter. Fanuc, however, does not teach or suggest at least the mentioned features which would warrant a rejection under 35 U.S.C. 102 or 35 U.S.C. 103 and the claims are therefore believed to be patentable.
Claims 2-5 and 7-15 are all dependent from claim 1 also allowable at least for the same reasons as their respective base claims and further due to the additional features that they recite. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632